[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                        RULING ON THE DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
For the following reasons, defendant Joseph H. Sweeney's motion for summary judgement is granted, the court finding that there are no issues of material fact and that the defendant is entitled to judgment as a matter of law. The defendant has filed an affidavit establishing that the letter communication forming the basis of both counts of the plaintiff's complaint was made in connection with judicial or administrative proceedings. The plaintiff, Katherine McManus, has not filed any affidavits, documents or other admissible evidence to dispute this claim or to raise any material dispute about it. Consequently, the communications at issue are absolutely privileged and the defendant's motion for summary judgment should be granted. The legal analysis resolving this issue has been fully addressed in the Memorandum of Decision filed in the related case of Maria Vereb v. Joseph H. Sweeney, judicial district of Fairfield at Bridgeport, Docket Number CV 99-0366618 S (Stevens, J., October 5, 2001). That analysis is controlling and is relied on here. Nothing would be served by repeating it here. CT Page 3726
Therefore, the defendant, Joseph Sweeney's motion for summary judgment is hereby granted.
Dated this 26TH day of February 2002.
STEVENS, J.